Exhibit 10.10



 

 

 

 

 

September 26, 2001



Mr. Lawrence W. Kellner

President

Continental Airlines, Inc.

1600 Smith, Dept. HQSEO

Houston, TX 77002

Dear Larry:

The purpose of this letter is to set forth your agreement to forego voluntarily
your salary and cash bonuses which may otherwise be earned by you as an employee
of Continental Airlines, Inc. (the "Company") with respect to the period between
September 26, 2001 and December 31, 2001 (the "Voluntary Period").

You agree that (i) the Company will not pay you any salary or cash bonuses
otherwise earned by you, as an employee of the Company, with respect to your
service during the Voluntary Period, (ii) as a result of this letter agreement
you have no right to receive such salary or cash bonuses, and (iii) such
non-payment shall not constitute a breach of your employment agreement with the
Company, or a breach of any obligation that the Company has to you under the
Company's Executive Bonus Performance Award Program or otherwise.

This agreement shall not reduce or otherwise adversely affect your annual base
rate of pay or any other amount earned or payable to you under your employment
agreement or otherwise (including under your supplemental executive retirement
plan or upon termination of employment), such that any salary or bonus foregone
will be deemed to have been in effect and earned or paid to you for purposes
thereof, or under any other incentive or other compensation earned by or payable
to you as an employee of the Company (whether or not with respect to, in whole
or in part, the Voluntary Period), including any long term incentive or equity
based compensation, and shall not affect payment or earning of any salary or
cash bonuses or any other compensation payable to or earned by you, as an
employee of the Company, with respect to your service prior to or after the
expiration of the Voluntary Period.

If you are in agreement with the foregoing, please sign the enclosed copy of
this letter and return it to me.

Sincerely,

CONTINENTAL AIRLINES, INC.

Accepted and Agreed:

_____________________ By:___________________________

Lawrence W. Kellner Jeffery A. Smisek

Executive Vice President -

Corporate